Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art appears to be Yamamoto [US 10,599,803 B2] which teaches high-level synthesis that determines pipelining, yet no workarounds are described. See, also, Toi et al. [IS 9,201,996 B2]. Thus, the prior art of record does not disclose, teach, or render obvious, as per claim 1, a high-level synthesis apparatus to perform a high-level synthesis process on a behavioral description that describes an operation of a circuit, and output hardware description language that causes the circuit to operate, the high-level synthesis apparatus comprising: processing circuitry to: detect, as a data hazard portion, a portion of the behavioral description in which a data hazard has occurred; and determine, as a workaround to resolve the data hazard in the data hazard portion, one of a method of reducing a pipeline performance of the circuit, a method of reducing an operating frequency of the data hazard portion, and a method composed of a combination of the method of reducing the pipeline performance of the circuit and the method of reducing the operating frequency of the data hazard portion, based on estimated performance values which are estimated values of circuit performances including latency and circuit scale of the circuit; as per claim 9, a high-level synthesis method of a high-level synthesis apparatus to perform a high-level synthesis process on a behavioral description that describes an operation of a circuit, and output hardware description language that causes the circuit to operate, the high-level synthesis method comprising: detecting, as a data hazard portion, a portion of the behavioral description in which a data hazard has occurred; and determining, as a workaround to resolve the data hazard in the data hazard portion, one of a method of reducing a pipeline performance of the circuit, a method of reducing an operating frequency of the data hazard portion, and a method composed of a combination of the method of reducing the pipeline performance of the circuit and the method of reducing the operating frequency of the data hazard portion, based on estimated performance values which are estimated values of circuit performances including latency and circuit scale of the circuit; and as per claim 10, a non-transitory computer readable medium storing a high-level synthesis program of a high-level synthesis apparatus to perform a high-level synthesis process on a behavioral description that describes an operation of a circuit, and output hardware description language that causes the circuit to operate, the high-level synthesis program causing the high-level synthesis apparatus, which is a computer, to execute: a data hazard detection process to detect, as a data hazard portion, a portion of the behavioral description in which a data hazard has occurred; and a workaround determination process to determine, as a workaround to resolve the data hazard in the data hazard portion, one of a method of reducing a pipeline performance of the circuit, a method of reducing an operating frequency of the data hazard portion, and a method composed of a combination of the method of reducing the pipeline performance of the circuit and the method of reducing the operating frequency of the data hazard portion, based on estimated performance values which are estimated values of circuit performances including latency and circuit scale of the circuit. 
See, also, Reasons for Allowance in office action dated 03/28/2022 at paragraph 3. (pages 3-4).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEIGH M GARBOWSKI whose telephone number is (571)272-1893. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEIGH M GARBOWSKI/Primary Examiner, Art Unit 2851